People ex rel. Woodcock v Schiraldi (2021 NY Slip Op 05938)





People ex rel. Woodcock v Schiraldi


2021 NY Slip Op 05938


Decided on November 1, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
LARA J. GENOVESI, JJ.


2021-07581

[*1]The People of the State of New York, ex rel. Reda Woodcock, on behalf of John Shakespeare, petitioner,
vVincent Schiraldi, etc., respondent.


Janet E. Sabel, New York, NY (Reda Woodcock pro se of counsel), for petitioner.
Georgia M. Pestana, Corporation Counsel, New York, NY (Antonella Karlin of counsel), for respondent.
Eric Gonzalez, District Attorney, Brooklyn, NY (Morgan J. Dennehy and Miguel Rodriguez of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release John Shakespeare upon his own recognizance upon Kings County Indictment No. 8248/2018.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner's remaining contention is without merit.
MASTRO, J.P., BRATHWAITE NELSON, IANNACCI and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court